Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered April 14, 1992, convicting him of attempted grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea. The defendant’s claim of innocence was conclusory and unsubstantiated (see, e.g., People v Pantojas, 182 AD2d 782; People v Campbell, 180 AD2d 808; People v Terry, 179 AD2d 833). The defendant pleaded guilty to the lesser charge of attempted grand larceny in the third degree in order to satisfy an indictment which included the greater charge of grand larceny in the third degree, so that the alleged insufficiency of the factual allocution did not constitute grounds for vacating the plea (see, People v Moore, 71 NY2d 1002; People v Nunez, 177 AD2d 656; People v Lancaster, 163 AD2d 614). Also, we *658note that, contrary to his argument, the defendant’s denial of having personally taken the property in question away from its owner does not negate the elements of the crime to which he pleaded guilty (see, People v Lopez, 71 NY2d 662). Mangano, P. J., Thompson, Bracken and Lawrence, JJ., concur.